NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MOJDEH NAJLE-RAHIM,                             No.    20-72031

                Petitioner-Appellant,           Tax Ct. No. 15855-15

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                             Submitted July 21, 2022**

Before: WALLACE, D.W. NELSON, and FERNANDEZ, Circuit Judges.

      Dr. Mojdeh Najle-Rahim, proceeding pro se, appeals from the Tax Court’s

decision upholding the Commissioner’s determination of income tax deficiencies

and application of fraud penalties against Dr. Najle-Rahim and her husband,

Seyed-Jalil Ghadiri-Asli (collectively, “taxpayers”) for 2009, 2010, and 2011. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 26 U.S.C. § 7482(a)(1). We review for clear error. Akland

v. Comm’r of Internal Revenue, 767 F.2d 618, 620-21 (9th Cir. 1985). We affirm.

      The Tax Court did not clearly err in sustaining the Commissioner’s

deficiency determination because the determination is supported by substantial

evidence and taxpayers did not provide any contrary evidence. See Bradford v.

Comm’r of Internal Revenue, 796 F.2d 303, 305 (9th Cir. 1996) (once the

government produces “substantial evidence . . . demonstrating that the taxpayer

received unreported income,” the burden shifts to the taxpayer to show “by a

preponderance of the evidence that the determination is arbitrary or erroneous”

(internal quotation marks and citations omitted)). Nor did taxpayers provide any

evidence substantiating their claimed deductions. See Sparkman v. Comm’r of

Internal Revenue, 509 F.3d 1149, 1159 (9th Cir. 2007) (“[T]he burden of clearly

showing the right to the claimed deduction is on the taxpayer . . . [t]axpayers are

required to keep sufficient records to substantiate deductions.” (citation and

internal quotation marks omitted)).

      The Tax Court did not clearly err in sustaining the Commissioner’s

application of fraud penalties because the finding of fraud is supported by clear and

convincing evidence. See 26 U.S.C. § 6663(a) (“If any part of any underpayment

of tax . . . is due to fraud, there shall be added to the tax an amount equal to 75

percent of the portion of the underpayment which is attributable to fraud.”);


                                           2
Bradford, 796 F.2d at 307 (“[t]he Commissioner must prove fraud by clear and

convincing evidence . . . but intent can be inferred from strong circumstantial

evidence,” including understatement of income, inadequate records, concealment

of assets, and failure to cooperate with tax authorities (citations omitted)). The Tax

Court properly inferred fraud based on evidence that taxpayers had significantly

understated their income and overstated their expenses, failed to maintain records,

failed to cooperate with the Commissioner’s investigation, and concealed

information from their tax preparer, Clinton Young. The Tax Court did not clearly

err in finding that taxpayers—educated and sophisticated professionals who had

demonstrated their ability to pay careful attention to detail—lacked credibility

when they attempted to shift responsibility to Young, and that Young’s testimony

was credible. See Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 574-75

(1985) (reasoning that a trial court’s credibility determinations are entitled to

deference); Estate of Trompeter v. Comm’r of Internal Revenue, 279 F.3d 767, 774

(9th Cir. 2002) (rejecting argument that “well-educated, sophisticated, and

knowledgeable” taxpayers’ blind reliance on their experts was sufficient to avoid a

finding of fraud).

      The Tax Court did not abuse its discretion in denying Dr. Najle-Rahim’s

post-trial motions to vacate, for reconsideration, and to seek additional discovery

because the Tax Court had already considered and rejected the arguments raised in


                                           3
those motions. See Parkinson v. Comm’r of Internal Revenue, 647 F.2d 875, 876

(9th Cir. 1981) (holding that a tax court’s “denial of a motion for reconsideration

will not be overturned on appeal absent a clear abuse of discretion.”); Russell v.

Comm’r of Internal Revenue, 678 F.2d 782, 784 (9th Cir. 1982) (stating standard

of review for denial of a motion to vacate). Moreover, none of the requested

documents would have changed the trial court’s ruling, and the post-trial request

for additional discovery was untimely.

      Dr. Najle-Rahim has waived any objection to the admission of an unredacted

copy of her innocent spouse form by failing to object to its admission before the

Tax Court. See Fenton v. Freedman, 748 F.2d 1358, 1360 (9th Cir. 1984).

      Dr. Najle-Rahim’s unopposed request to change the caption in this case to

reflect that her husband is not a party to this appeal, filed on August 7, 2020 (Dkt.

No. 4), is GRANTED. The Clerk is directed to remove Ghadiri-Asli’s name from

the case caption.

      Dr. Najle-Rahim’s request for oral argument and an additional change to the

case caption, filed on October 15, 2020 (Dkt. No. 11), is DENIED.

      Dr. Najle-Rahim’s request to supplement the record on appeal, filed on

February 22, 2021 (Dkt. No. 26), is DENIED.

      AFFIRMED.




                                          4